Citation Nr: 0124998	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  01-03 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Entitlement to waiver of recovery of an overpayment of 
pension benefits, calculated in the amount of $84,075.61.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty September 1967 to April 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 decision of the Committee on 
Waivers and Compromises at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington, which 
denied the veteran's claim of entitlement to a waiver of 
recovery of an overpayment of VA pension benefits.  He 
subsequently perfected a timely appeal regarding that 
decision.  

In a VA Form 9 submitted in February 2001, the veteran 
requested a personal hearing before a Member of the Board.  
Thereafter, in a signed statement submitted in August 2001, 
the veteran advised the Board that he would be unable to 
attend a personal hearing because he was incarcerated in 
prison, and was not going to be released until at least the 
year 2012.  The Board regards that communication as a 
withdrawal of his previous request for a personal hearing. 

The record reflects that in June 1999, the RO denied a claim 
of entitlement to apportionment of VA pension benefits to the 
custodian of the veteran's child.  In essence, the RO 
concluded apportionment of his benefits to the child must 
cease because the household income of the child (which was 
based upon his mother's income) exceeded the Maximum Annual 
Pension Rate of $1,496.00 allowable for the child of an 
incarcerated veteran.  The veteran subsequently submitted a 
timely Notice of Disagreement (NOD) regarding this decision, 
and, in December 1999, the RO responded by issuing a 
Statement of the Case (SOC).  However, to the Board's 
knowledge, the veteran did not submitted a Substantive Appeal 
(VA Form 9).  Thus, this matter is not yet before the Board 
on appeal.



FINDINGS OF FACT

1.  In January 1984, the veteran was awarded VA non-service-
connected disability pension benefits.  He was subsequently 
advised, on numerous occasions, that his pension benefits 
would be discontinued if he were incarcerated in a Federal, 
State, or local penal institution for a period in excess of 
60 days as a result of a felony or misdemeanor conviction.  

2.  In July 1993, the veteran's ex-wife advised the RO that 
the veteran was incarcerated.

3.  In a statement received on August 31, 1993, the veteran 
advised VA that he was not incarcerated.

4.  Information obtained from the Bureau of Prisons shows 
that the veteran has been incarcerated for a felony since 
August 18, 1993.

5.  In February 1994 and April 1996, the veteran submitted 
completed Eligibility Verification Reports, in order to 
establish his continued financial entitlement to pension 
benefits.  In these forms, the veteran did not indicate that 
he was incarcerated in prison for a felony.

6.  The veteran's failure to advise the RO of his 
incarceration for a felony constitutes misrepresentation, in 
that he willfully failed to disclose a material fact.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA pension benefits 
in the amount of $84,075.61 is precluded by a finding of 
misrepresentation on the part of the veteran.  38 U.S.C.A. § 
5302(a) (West 1991); 38 C.F.R. §§ 1.962(b), 1.965(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record reflects that, in January 1984, the veteran was 
awarded VA non-service-connected disability pension benefits.  
In the years following that decision, the veteran submitted 
numerous Eligibility Verification Reports (EVRs), in order to 
establish his continued financial entitlement to pension 
benefits.

After receiving each EVR, the RO would routinely issue 
notification letters to the veteran, advising him that his 
pension award had been amended based upon information 
contained in an EVR.  For example, such letters were issued 
to the veteran in March 1988, September 1988, March 1989, 
March 1990, April 1991, September 1991, and March 1992.  With 
each of these notification letters, the RO enclosed a VA Form 
21-8768, which advised the veteran regarding his rights to 
receive VA pension benefits.  Among other things, this form 
explained to the veteran that his pension benefits would be 
discontinued if he were incarcerated in a Federal, State, or 
local penal institution in excess of 60 days as a result of a 
felony or misdemeanor conviction.  This form also explained 
that he must immediately inform the RO of any changes in his 
status.  There is no indication in the record that the 
veteran did not receive these notification letters.

The record shows that, in July 1993, the veteran's ex-wife 
submitted a request for apportionment of the veteran's VA 
pension benefits.  She indicated in her request that the 
veteran had been incarcerated since June 1993.  Thereafter, 
in August 1993, the RO issued a letter to the veteran 
requesting that he provide a complete record of his income, 
expenses, and net worth.  In this letter, the RO advised the 
veteran that information had been received which indicated 
that he might be incarcerated.  He was notified that this 
might have an effect on his pension benefits, and that, if he 
were incarcerated, he should report the date and place of his 
incarceration, and the length of his sentence.  He was 
further notified that, if he were not incarcerated, he should 
provide a positive statement to that effect.  Later that 
month, the veteran submitted a signed statement, in which he 
indicated that he was not incarcerated.  

Thereafter, in February 1994, the RO received an EVR from the 
veteran, in which he reported that he was married and living 
with his new spouse.  In December 1994, the RO responded by 
issuing a notification letter to the veteran, in which he was 
advised that his pension award had been amended based upon 
information contained in the EVR.  With this letter, the RO 
enclosed a VA Form 21-8768.  An additional notification 
letter was subsequently issued by the RO in May 1996, and 
this letter was also accompanied by an enclosed VA Form 21-
8768. 

In November 1998, the RO issued a letter to the veteran 
notifying him that it had recently received information from 
the Bureau of Prisons, which showed that he had been 
incarcerated for conviction of a felony since November 1996.  
The RO advised the veteran that it was proposing to stop 
payment of his pension benefits, effective January 18, 1997, 
which was 61st day of that incarceration.

In December 1998, the veteran submitted a signed statement, 
in which he argued that his pension benefits should not be 
stopped merely because he was in prison.  He argued that he 
was still required to pay for some things, even though he was 
incarcerated.

In February 1999, the RO notified the veteran that his 
benefits had been stopped, effective January 18, 1997.  The 
RO noted that this action had resulted in an overpayment of 
benefits that have been paid to him, and that he would be 
notified shortly of the exact amount of the overpayment.  

A report of contact shows that, in January 2000, the RO was 
advised by a representative from the Bureau of Prisons that 
the veteran had been incarcerated for a felony conviction 
since August 18, 1993.  Shortly thereafter, the RO issued 
another letter to the veteran, advising him that it was 
proposing to stop payment of his benefits, effective October 
17, 1993.  

In a letter received in February 2000, the veteran asserted 
that he had been cleared of all charges in the case that had 
led to his incarceration from 1993 to 1996.  He argued that 
he should not be denied benefits for period of time in which 
he was wrongly imprisoned.  

Thereafter, in May 2000, the RO advised the veteran that 
payment of his VA pension benefits had been stopped, 
effective August 18, 1993.  The RO informed the veteran that 
he would be notified shortly of the exact amount of his 
overpayment.

In an August 2000 letter to the veteran, the RO noted that he 
had recently disputed the existence of a debt in the amount 
of $84,075.61.  The RO included an audit of his account in 
order to explain how the amount of his debt was calculated to 
be $84,075.61.  The RO also noted that he had requested a 
waiver, but that there was a distinction between a waiver and 
a dispute of the amount of the overpayment.  The RO advised 
the veteran that a waiver  could not be considered until the 
issue of the dispute over the amount of the debt was 
addressed.  

Later in August 2000, the veteran submitted a signed 
statement, in which he indicated that he wished to withdraw 
any dispute he had with the existence of a debt in the amount 
of $84,075.61.  He further indicated that he wished only for 
the RO to consider granting a waiver of this overpayment.

In October 2000, the Committee on Waivers and Compromises 
denied the veteran's claim for a waiver of overpayment in the 
amount of $84,075.61.  The RO concluded that the veteran had 
clearly known that it was his responsibility to notify VA of 
his incarceration, because he had specifically received 
notice that he should do so in the August 1993 letter from 
the RO, which was issued in the same month that he was 
incarcerated.  The RO concluded that the veteran had acted in 
bad faith in not advising VA of his incarceration, and that a 
granting of a waiver is therefore precluded even if recovery 
of the debt would create financial hardship.

In his NOD, which was received in November 2000, the veteran 
asserted that it was unfair that he was not informed that he 
was not entitled to benefits as of 1993, until they were 
"raped" from him four years later.  He also asserted that 
he had been told by a social worker that he was entitled to 
at least $97 or $98 a month, even if he was incarcerated.  He 
argued that that he had been deprived of the right to 
representation throughout his appeal, and that he wished to 
be represented by an attorney that was "not corrupt for the 
side of the government".  

Thereafter, in March 2001, the RO issued the SOC, in which it 
continued to deny the veteran's claim for a waiver of 
overpayment of pension benefits in the amount of $84,075.61.  
The following month, the veteran submitted a timely 
Substantive Appeal with respect to this issue.

Analysis

Preliminary Matters

At the outset, the Board notes that recently enacted 
legislation, the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying procedures for the 
adjudication of all pending claims.  See generally Holliday 
v. Principi, 14 Vet. App. 280 (2001); Karnas v. Derwinski, 1 
Vet. App. 308 (1991). The new statute revises the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  The Board notes 
that the present matter has not been subject to the well-
grounded claim requirement, and thus those provisions of the 
VCAA relating to the elimination of that requirement are 
moot.

Other salient features of the VCAA are paraphrased below, and 
impose the following obligations upon the Secretary:

(1) The Secretary must provide application forms and 
notify the claimant and the representative, if any, 
if the application is incomplete, of the information 
necessary to complete the application.  38 U.S.C.A. § 
5102 (West Supp. 2001).

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of 
required information and evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West Supp. 2001).

(3) The Secretary must indicate which part of the 
information and evidence, if any, is to be provided 
by the claimant and which portion, if any, the 
Secretary will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West Supp. 2001).

(4) The Secretary must make reasonable efforts to 
assist the claimant in obtaining evidence necessary 
to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West Supp. 2001).

(5) The Secretary must make every reasonable effort 
to obtain relevant records (including private 
records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b)(1) (West Supp. 2001).

(6) If, after making reasonable efforts to obtain 
relevant records, the Secretary is unable to obtain 
the relevant records sought, the Secretary shall 
notify the claimant that the Secretary is unable to 
obtain records, and such notification shall: 

(a) identify the records the Secretary is unable 
to obtain;
(b) briefly explain the efforts that the Secretary 
made to obtain those
      records; and
(c) describe any further action to be taken by the 
Secretary with
      respect to  the claim.  38 U.S.C.A. § 
5103A(b)(2) (West Supp. 2001).

(7) Whenever the Secretary attempts to obtain records 
from a Federal department or agency, the efforts to 
obtain those records shall continue until the records 
are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to 
obtain those records would be futile.  38 U.S.C.A. § 
5103A(b)(3) (West Supp. 2001).
.    .    .    .    .

(10) Nothing in the new statute shall be construed as 
precluding the Secretary from providing such other 
assistance to a claimant in substantiating a claim as 
the Secretary considers appropriate.  38 U.S.C.A. § 
5103A(g) (West Supp. 2001).

(11) Except as otherwise provided by law, a claimant 
has the responsibility to present and support a claim 
for benefits under laws administered by the 
Secretary.  38 U.S.C.A. § 5107(a) (West Supp. 2001).

In addition, VA recently published a new regulation, 
38 C.F.R. § 3.159, for the purpose of implementing the 
provisions of the VCAA.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001).  The intended effect of this regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide a claimant who files a substantially complete 
application for VA benefits.  This regulation provides 
guidelines regarding VA's duties to notify claimants of 
necessary information or evidence; to assist claimants in 
obtaining evidence; and to provide medical examinations or 
obtain medical opinions in appropriate circumstances.  These 
new regulations, which in pertinent part are effective as of 
the date of enactment of the VCAA, interpret and implement 
the mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.


The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  Unlike many questions 
subject to appellate review, the veteran's claim of 
entitlement to a waiver of overpayment of VA pension 
benefits, by its very nature, has an extremely narrow focus.  
As explained by the RO in both its letter of October 2000 and 
the SOC issued in March 2001, the Committee on Waivers and 
Compromises has denied the veteran's claim for a waiver of 
overpayment of VA benefits in the amount of $84,075.61.  In 
these documents, the RO set forth the law and facts in a 
fashion that clearly and adequately informed the claimant of 
the reasons and bases for the Committee's decision.  To this 
point, the veteran has neither submitted nor made reference 
to any addition information or evidence that would tend to 
substantiate his claim for a waiver of overpayment.  It 
appears clear, therefore, that there are no outstanding 
records or other evidence that could substantiate his claim.  
Given the circumstances of this matter, the Board cannot find 
any basis under the VCAA to defer adjudication.  Moreover, it 
appears equally clear that the new regulations, which were 
issued for the purpose of implementing the VCAA, will not 
change the picture in this matter, since they affect only VA 
notice and development procedures, and not the underlying 
substantive law relevant to this case. 

Accordingly, the Board finds that we may proceed to decide 
this matter without prejudice to the claimant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Moreover, we find that VA 
has satisfied its duty to assist the appellant in apprising 
him as to the evidence needed, and in obtaining evidence 
pertaining to him claim, under both former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (1991); 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, supra.  In fact, the Court 
recently stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, ___ Vet. App. ___, No. 00-51 (Aug. 30, 
2001).

The Board notes that, on several occasions, the veteran has 
asserted that he wished to be represented by an attorney 
before VA, and that he had been deprived of his right to 
obtain such representation.  However, the Board notes that, 
in November 1998, by virtue of the same letter in which the 
veteran was first advised that the RO was proposing to stop 
payment of his VA pension due to his incarceration, the 
veteran was also advised that he had the right to obtain 
representation from a service organization that had been 
recognized by the Secretary, or by an agent or attorney.  The 
RO advised the veteran that, because he had appointed AMVETS 
as his representative during the pendency of a previous 
claim, copies of all correspondence would be forwarded to 
that organization.  The RO reiterated these comments in a 
January 2000 letter to the veteran.  The Board notes that 
copies of all subsequent correspondence issued to the veteran 
by the RO appear to have also been provided to AMVETS.  
However, in July 2001, AMVETS submitted a statement to the RO 
indicating that the organization was no longer acting as the 
veteran's representative.  The letter explained that, 
although it was that organization's policy that veterans keep 
them informed of activities regarding their claims, the 
veteran in this case had proceeded to contact VA without 
their assistance, and had not actually been in contact with 
that organization since 1991.

Under 38 C.F.R. § 20.600 (2001), a veteran must be accorded 
the full right to representation in all stages of the appeal 
by a recognized organization, attorney, agent, or other 
authorized person.  The designation of a representative will 
be effective when it is received by the RO.  A properly filed 
designation made prior to appeal will continue to be honored, 
unless it has been revoked by the appellant or unless the 
representative has properly withdrawn.  38 C.F.R. § 20.602.  
Moreover, VA regulations provide that an attorney at law may 
be designated as an appellant's representative through a 
properly executed VA Form 22a, and that, in lieu thereof, an 
attorney may state in writing on his or her letterhead that 
he or she is authorized to represent the appellant in order 
to have access to information in the appellant's file 
pertinent to the particular claim presented.  38 C.F.R. § 
20.603. 

In light of the aforementioned evidence, the Board finds that 
VA correctly fulfilled its duty to notify the veteran of his 
right to obtain representation in this case.  As explained 
above, the RO specifically advised the veteran on two 
occasions that he was entitled to representation from either 
an accredited service organization or a private attorney.  In 
addition, the RO further advised the veteran that he had 
previously appointed AMVETS to represent him before VA, and 
all subsequent correspondence subsequently issued to the 
veteran clearly indicated that copies of this correspondence 
were also provided to AMVETS.  Thus, although the veteran 
continued to assert that he was being deprived of the right 
to obtain an attorney, the record clearly shows that he was 
repeatedly advised by the RO that he was in fact entitled to 
retain one.  Moreover, the RO took steps to inform the 
veteran that he had previously appointed AMVETS as his 
representative, and that this organization was available to 
act as his current representative in this case.

Unfortunately, it appears from record that the veteran failed 
to avail himself of AMVETS' representation, and that he 
failed to identify any attorney he wished to represent him in 
this appeal.  There appears to have been little more that the 
RO could have done to inform the veteran that he did have the 
right to obtain representation from a private attorney if he 
so desired it.  Unlike the criminal law system, the law 
merely allows for a claimant to obtain representation from a 
private attorney in his or her VA claim; the law does not 
provide for VA to seek out an attorney on the claimant's 
behalf.  If the veteran desired representation from an 
attorney, which the RO informed him he was free to obtain, it 
was incumbent upon him to identify an attorney that he wished 
to represent him.  He failed to do so.  Under the 
circumstances, the Board finds that VA complied to the extent 
possible with its duty to notify the veteran of his right to 
obtain representation in this case.

Discussion

The veteran is seeking entitlement to a waiver of recovery of 
overpayment of VA pension benefits in the amount of $84, 
075.61.  He essentially contends that it would be unfair to 
require him to repay this debt, and that it would create 
undue financial hardship.  He has also contended that he 
should not be forced to repay money received from 1993 to 
1996, because he alleges that the conviction that led to his 
incarceration during that period has since been reversed.

As an initial matter, the Board finds that the veteran is not 
disputing the validity of the debt at issue in this case, but 
instead, that he is only seeking a waiver of the debt.  
Although the veteran did initially submit statements in which 
he appeared to be challenging the validity of the debt, the 
record reflects that, in August 2000, he submitted a signed 
statement indicating that he was withdrawing any challenge or 
dispute as to the validity of the debt in question.  This 
withdrawal was submitted in response to an audit explaining 
the basis of his debt, which was provided to the veteran by 
the RO earlier that month.  Accordingly, the Board finds that 
the veteran's challenge to the validity of his debt has been 
withdrawn.  The Court has held that, in the absence of a 
challenge to the validity of the debt, or in the absence of 
prima facie evidence that the debt was improperly created, 
the validity of the debt need not be examined further.  See 
Shaper v. Derwinski, 1 Vet. App. 430, 434 (1991).

Furthermore, the Board notes that, even when the veteran did 
initially challenge the validity of his debt, he at no time 
alleged that he has not been incarcerated since August 18, 
1993, as reported by the Bureau of Prisons.  The law is clear 
that any person who is entitled to disability pension and who 
is incarcerated in a Federal, State, or local penal 
institution for a period in excess of 60 days for conviction 
of a felony or misdemeanor, shall not be paid such 
compensation for the period beginning on the 61st day of such 
incarceration and ending on the day such incarceration ends.  
38 U.S.C.A. § 1505 (West 1991); 38 C.F.R. § 3.666 (2001).  In 
this case, the RO found that the veteran incurred a debt of 
$84,075.61 based upon payments made to him from December 1, 
1993, to January 31, 1999.  Because the veteran has never 
asserted that he was not in fact incarcerated during this 
period, and because there is no evidence indicating that such 
is the case, the Board finds that there is no basis on which 
to conclude that the debt was not validly incurred.



Pursuant to statute, at 38 U.S.C.A. § 5302(c), a finding of 
fraud, misrepresentation, or bad faith will preclude a grant 
of waiver of recovery of an overpayment.  "Thus, a negative 
determination as to whether there is an indication of fraud, 
misrepresentation or bad faith must be made before the 
elements involved in the determination of whether recovery 
would be against equity and good conscience may be 
considered."  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994); 38 C.F.R. § 1.965(a).  This parallels the "clean 
hands" doctrine familiar in equity cases, i.e., only if an 
appellant is free from all taint of fraud in connection with 
his claim for benefits may waiver on account of "equity and 
good conscience" be considered.  See Farless v. Derwinski, 2 
Vet. App. 555, 556 (1992).

For "misrepresentation"to be established, there must be 
willful misrepresentation of a material fact or willful 
failure to disclose a material fact.  The misrepresentation 
must be more than non-willful or mere inadvertence.  38 
C.F.R. §§ 1.962(b), 1.965(b).  With regard to fraud and 
misrepresentation, VA guidelines require a finding of 
"willful intent".  See Veterans Benefits Administration 
(VBA) Circular 20-90-5 (Feb. 12, 1990); see also Montalva v. 
Brown, 7 Vet. App. 312 (1995) (noting that a Department of 
Veterans Benefits (DVB) circular implementing a change in the 
law has the force and effect of a regulation).  Under the law 
as it currently stands, "bad faith" is defined as "unfair 
or deceptive dealing by one who seeks to gain thereby at 
another's expense.  A debtor's conduct in connection with a 
debt arising from participation in a VA benefits/services 
program exhibits bad faith if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and results in a loss to the 
government."  38 C.F.R. § 1.965(b) (2001); Richards v. 
Brown, 9 Vet. App. 255, 257 (1996).

As discussed above, the Committee on Waivers and Compromises 
determined that the veteran acted in bad faith by not 
advising the RO that he was incarcerated on August 18, 1993.  
However, the Board is of the opinion that the veteran's 
failure to advise the RO of his incarceration is more 
appropriate characterized as an act of misrepresentation, 
because his actions constituted a willful failure to disclose 
a material fact.  As noted above, the veteran was advised on 
numerous occasions between March 1988 and September 1992 that 
his pension benefits would cease if he was incarcerated for a 
felony or misdemeanor for a period of 60 days or more.  
Moreover, in August 1993, the RO issued a letter to the 
veteran specifically requesting that he indicated whether or 
not he had been incarcerated for a felony.  In a response 
letter received on August 31, 1993, the veteran indicated 
that he had not been.  Although it is unclear whether the 
veteran was in fact in prison on the precise day he sent this 
letter, it is clear that, even if he was not incarcerated 
until after he sent the letter, he was well aware of the need 
to advise the RO of such an event.  Thus, the Board believes 
that the veteran's failure to advise the RO of his 
incarceration constitutes more than a mere inadvertence to 
advise the RO.  Instead, the Board finds that his failure to 
notify the RO clearly constitutes a willful failure to 
disclose a material fact.

In addition, the Board notes that, while the veteran was 
incarcerated, the RO issued additional VA Forms 21-8768 in 
December 1994 and May 1996.  By virtue of these documents, 
the veteran was again advised that his pension benefits would 
cease if he was incarcerated for a felony or misdemeanor, and 
that he must inform VA of any changes in his status.  There 
is no indication in the record that the veteran failed to 
receive these letters.  Although the record reflects that he 
was incarcerated during this period, the Board notes that, 
throughout 1994 and 1995, the veteran responded to several 
documents, which were sent to his home address.  Thus, it is 
clear that the veteran was receiving documents sent to this 
address, even though he was incarcerated.  Moreover, there is 
a presumption of regularity of actions by the RO, which, 
unless rebutted by clear evidence to the contrary, 
establishes that the notices were mailed and received.  See 
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Therefore, 
because it appears that the veteran did receive these forms, 
the Board finds that his failure to report his incarceration 
after receiving these letters also constitutes 
misrepresentation.

The Board recognizes that the veteran has contended that he 
was unaware his benefits would be terminated if he were 
imprisoned, and that he was unaware he was responsible for 
notifying the RO of his incarceration.  However, in light of 
the aforementioned evidence, the Board finds his assertions 
in this regard to be without credibility.  As discussed 
above, the record shows that he received notice on numerous 
occasions of the consequences of incarceration, and of his 
responsibility to advise the RO of any changes in his status.  
In particular, the Board notes the fact that the veteran 
clearly read and responded to the RO's August 1993 letter, in 
which he was advised that incarceration for a felony could 
have an adverse affect on his receipt of benefits.  Thus, in 
light of the aforementioned evidence, the Board is unable to 
believe his assertions that he was unaware that his 
incarceration could have an impact on his benefits.  

The veteran has reported that the conviction that led to his 
incarceration from 1993 to 1996 was reversed on appeal, and 
that he should therefore not be required to repay benefits he 
received during that period.  The Board notes that, even 
though he has claimed to have proof of this fact, he has 
submitted no evidence to support this contention.  However, 
even assuming that his conviction was reversed, the Board 
notes that, by enacting 38 U.S.C.A. §§ 5313 and 1505, 
Congress did not intend either the statutory limitation on 
compensation benefits or the termination of pension benefits 
during incarceration "as a penalty or punishment for 
committing a crime.  Rather, the limitation was created to 
eliminate a double burden on United States taxpayers where an 
incarcerated veteran is already being supported by government 
funds provided for the operation of a penal institution."  
See VAOPGCPREC 10-2001 (May 24, 2001) (holding that a veteran 
is not subject to reduction of compensation and pension 
benefits while incarcerated in a foreign prison); see also 
VAOPGCPREC 59-61 (June 24, 1991) (holding that the law 
requiring reduction of a veteran's benefits while 
incarcerated in a Federal, state, or local penal institution 
does not apply to beneficiaries sentenced to community 
control).  In essence, benefits are withheld from veteran's 
during incarceration not because those individuals are being 
punished for committing a crime, but instead, because their 
basic needs and medical care are already being provided by 
the penal institution in which they are held, at government 
expense.  Thus, even assuming that the conviction that led to 
the veteran's incarceration from 1993 to 1996 was in fact 
reversed, this fact would be irrelevant to the issue of his 
overpayment, since he was, in fact, in confinement at the 
time in issue.  

In summary, the Board finds that the veteran failure to 
disclose his incarceration to VA constituted an act of 
willful misrepresentation.  Having found that there is 
evidence of misrepresentation in this case, the Board further 
finds that a waiver of recovery of the overpayment of VA 
pension benefits is statutorily precluded.  38 U.S.C.A. § 
5302(c); 38 C.F.R. § 1.965(b). See Ridings, supra.  The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to waiver of recovery of an overpayment of 
pension benefits, calculated in the amount of $84,075.61, is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

